IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED



DEPARTMENT OF REVENUE,
O/B/O ERIN MEEKER,

              Petitioner,

 v.                                                        Case No. 5D16-2470

ROBERT SILVA,

              Respondent.

________________________________/

Opinion filed March 24, 2017

Petition for Certiorari Review of Order
from the Circuit Court
for Hernando County,
Donald E. Scaglione, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carrie R. McNair,
Assistant Attorney General, Tallahassee,
for Petitioner.

Richard L. Trionfo, of Richard L. Trionfo,
P.A., Brandon, for Respondent.


LAMBERT, J.

       The Florida Department of Revenue (“DOR”) seeks certiorari review of an order

directing the parties and minor child to submit to scientific paternity testing in a proceeding

brought by DOR to register and enforce a child support obligation previously ordered by
a court in the State of Texas. Concluding that the order departs from the essential

requirements of law and will cause irreparable harm that cannot be cured on plenary

appeal, we grant the petition and quash the order.

       On August 16, 2006, Erin Meeker ("Meeker") gave birth to the minor child, V.S., in

Texas. The following day, the Respondent, Robert Silva (“Silva”), who was not married

to Meeker, executed an affidavit acknowledging the paternity of V.S. On August 19, 2008,

an order was issued by the Texas court finding Silva to be the father of V.S. and

establishing Silva’s child support obligation for his child. Thereafter, on October 7, 2009,

Silva’s child support obligation to V.S. was modified by the Texas court, which entered an

“Agreed Order in Suit for Modification of Support Order and to Confirm [Silva’s] Support

Arrearage.”1

       Meeker subsequently moved with the minor child to Maine, where she and the

child continue to reside. Silva now resides in Florida. In July 2013, DOR registered the

October 7, 2009 Texas order (modifying child support) in Florida pursuant to the Florida

Uniform Interstate Family Support Act.2 In response, Silva filed a motion pursuant to

section 742.12, Florida Statutes (2014), requesting scientific paternity testing, asserting

that he believed he may not be the biological father of V.S. based upon his “investigation

of [Meeker’s] behavior during the time of conception of the minor child.” Following a

hearing at which no testimony was taken, the trial court entered the unelaborated order

now under review, granting Silva’s motion.




       1The modification order reflects that Silva personally appeared before the court
and agreed to the entry of this order.
       2   Chapter 88, Florida Statutes (2013).


                                              2
      To be entitled to certiorari relief, DOR must establish that the circuit court order

departs from the essential requirements of law and that the order will cause irreparable

harm that cannot be cured on plenary appeal. State, Dep’t of Rev. ex rel. Carnley v.

Lynch, 53 So. 3d 1154, 1156 (Fla. 1st DCA 2011) (citations omitted).            Here, the

irreparable harm requirement allowing this court to exercise jurisdiction has been met

because any error in an order requiring a child to submit to paternity testing cannot be

corrected on plenary appeal once the genetic testing is completed. See State, Dep’t of

Rev. ex rel. Striggles v. Standifer, 990 So. 2d 659, 661 (Fla. 1st DCA 2008) ("[S]ubjecting

the mother and child to a potentially intrusive paternity test threatened irreparable harm

that could not be remedied on plenary appeal.” (additional citations omitted) (citing State

Dep’t of Rev. ex rel. Sharif v. Brown, 980 So. 2d 590 (Fla. 1st DCA 2008))); see also Dep’t

of Rev. ex rel. T.E.P. v. Price, 958 So. 2d 1045, 1046 (Fla. 2d DCA 2007) (“Because this

error cannot be corrected through a direct appeal, for the improper genetic testing

requiring a blood draw would have already been completed, the error must be corrected

through certiorari proceedings.” (citing State v. Bjorkland, 924 So. 2d 971, 975 (Fla. 2d

DCA 2006))).

      Having certiorari jurisdiction to review the order, we next address whether the order

departs from the essential requirements of law. For purposes of certiorari relief, an order

departs from the essential requirements of law when it violates clearly established

principles of law which can come from “controlling case law, rules of court, statutes, and

constitutional law.” Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885, 890 (Fla. 2003). For

the following reasons, we conclude that the instant order violates these principles.




                                            3
         IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED



DEPARTMENT OF REVENUE,
O/B/O ERIN MEEKER,

              Petitioner,

 v.                                                        Case No. 5D16-2470

ROBERT SILVA,

              Respondent.

________________________________/

Opinion filed March 24, 2017

Petition for Certiorari Review of Order
from the Circuit Court
for Hernando County,
Donald E. Scaglione, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carrie R. McNair,
Assistant Attorney General, Tallahassee,
for Petitioner.

Richard L. Trionfo, of Richard L. Trionfo,
P.A., Brandon, for Respondent.


LAMBERT, J.

       The Florida Department of Revenue (“DOR”) seeks certiorari review of an order

directing the parties and minor child to submit to scientific paternity testing in a proceeding

brought by DOR to register and enforce a child support obligation previously ordered by
1112 (Fla. 1st DCA 2015) (quoting Lynch, 53 So. 3d at 1156-57). Here, the trial court

made no finding of “good cause” in the challenged order nor was there any testimony or

evidence presented that could have supported such a finding. Thus, if construed as a

discovery order, it was improvidently entered.

       Accordingly, we grant DOR’s petition for a writ of certiorari and quash the trial

court’s order that directed the parties and the minor child to make themselves available

for scientific paternity testing.

       PETITION FOR WRIT OF CERTIORARI GRANTED; ORDER QUASHED.

BERGER, J., and JACOBUS, B.W., Senior Judge, concur.




                                            5